Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 

Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 8 and 15 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 6 and 15, the limitation “adding an indication of the management unit” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “indications” in relation to the disclosed management unit. 

Regarding claims 7 and 16, the limitation “a fixed number of indications of corresponding management units” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “indications” in relation to the corresponding management units. 

Regarding claims 8 and 17, the limitation “a number of indications of corresponding management units” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “indications” in relation to the corresponding management units. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 9 – 15, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thayer et al., U.S. Publication 2007/00945569 (herein Thayer), in view of Datta et al., U.S. Publication 2010/0169729 (herein Datta).

Regarding claim 1, Thayer teaches: A method comprising: receiving an indication that a write back operation was performed for a management unit in a memory device (claim 1, a); responsive to receiving the indication that the write back operation was performed, initiating a read verify operation for the management unit (claim 1, c); receiving an indication of a number of write back errors associated with the management unit during the read verify operation (claim 1, d, e); determining whether the number of write back errors satisfies a read verify threshold criterion (claim 1, d, e). Thayer does not explicitly teach: responsive to the number of write back errors satisfying the read verify threshold criterion, remapping the management unit to a different location on the memory device.
Datta teaches: responsive to the number of write back errors satisfying the read verify threshold criterion, remapping the management unit to a different location on the memory device (figure 4, element 404, 408).
One of ordinary skill in the art, at the time of the effective filing date of the invention, would find it obvious to combine the teaching of Thayer: receiving an indication of a number of write back errors associated with the management unit during the read verify operation, determining whether the number of write back errors satisfies a read verify threshold criterion; with the teaching of Datta: responsive to the number of write back errors satisfying the read verify threshold criterion, remapping the management unit to a different location on the memory device for the purpose of managing errors (paragraph 0027). Read verify operations, as a form of hard error detection, are well-known in the art (claim 1). Remapping the management unit, in light of a hard error, is a well-known design choice in the art (figure 4). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claims 2, 11, and 20, claim 2 as representative, Thayer and Datta teach the limitations of the parent claims. Thayer additionally teaches: receiving the indication that the write back operation was performed from a write back component on the memory device, wherein the write back component is to determine a number of read errors associated with the management unit and is to perform the write back operation responsive to the number of read errors satisfying a write back threshold criterion (figure 1, element 100). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claims 3 and 12, claim 3 as representative, Thayer and Datta teach the limitations of the parent claims. Thayer additionally teaches: the write back threshold criterion is satisfied when the number of read errors meets or exceeds a write back threshold number (figure 1, element 106). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claims 4 and 13, claim 4 as representative, Thayer and Datta teach the limitations of the parent claims. Thayer additionally teaches: wherein the read verify threshold criterion is satisfied when the number of write back errors meets or exceeds a read verify threshold number, wherein the read verify threshold number is less than the write back threshold number (figure 1, element 100, 106). One of ordinary skill in the art would recognize it as obvious to try a number of threshold values with a predictable result. And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claims 5 and 14, claim 5 as representative, Thayer and Datta teach the limitations of the parent claims. Thayer additionally teaches: determining whether a read verify operation is pending for the management unit; and responsive to a read verify operation not being pending for the management unit, scheduling the read verify operation for the management unit (paragraph 0011, scrubbing). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claims 6 and 15, claim 6 as representative, Thayer and Datta teach the limitations of the parent claims. Thayer additionally teaches: adding an indication of the management unit to a queue of pending read verify operations (figure 1, element 104). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claims 9 and 18, claim 9 as representative, Thayer and Datta teach the limitations of the parent claims. Thayer additionally teaches: responsive to the number of write back errors not satisfying the read verify threshold criterion, maintaining the management unit at a current location on the memory device (claim 1, d, e). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

CHEN; Wei et al.		US 20180276124 A1
Yang; Hsu Kai		US 20100332900 A1
Takeda; Naomi et al.	US 20200089567 A1
Gomez; Kevin Arthur et al.	US 20140219034 A1
NOGUCHI; Hiroki et al.	US 20160188429 A1
CHA; Sanguhn et al.	US 20210208965 A1
Gill; Richard Allen et al.	US 6898036 B2
Billing; Gurkirat et al.	US 8412987 B2
Bacchus; Reza M.		US 11232848 B2
initiating a read verify operation for the management unit; 
receiving an indication of a number of write back errors associated with the management unit during the read verify operation; 
determining whether the number of write back errors satisfies a read verify threshold criterion;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111